DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0010207 to Yakobov et al (Yakobov).
Regarding claim 1, Yakobov discloses a method for controlling a turbine engine, the method comprising: 
receiving a predetermined arming threshold signal (130, 132, fig. 6c, [38]; step 202, fig. 8A); 
receiving a predetermined triggering threshold signal (zero-crossing threshold, [37]; step 202, fig. 8A); 
receiving a periodic signal (122, fig. 5A; [33]; step 204, fig. 8A) from a speed sensor (112, fig. 5A; [30]); 
determining a frequency signal (150, fig. 6B, [37]; step 206, fig. 8A) based on the periodic signal, the predetermined arming threshold signal, and the predetermined triggering threshold signal; 
determining a speed value based on the determined frequency signal (116, fig. 6B,C, [37]; step 208, fig. 8A; and 
controlling a speed of a turbine based on the determined speed value (determined speed value is used for propeller speed governing; [59]]).

Regarding claim 2, Yakobov discloses the method of claim 1, wherein determining the frequency signal comprises: 
monitoring the periodic signal (via controller, figs. 6B, C)); 
determining that the periodic signal has satisfied an arming threshold based on the predetermined arming threshold signal (signals 140A, B, C, figs. 6B,C; [37]); 
arming a trigger based on the determined satisfaction of the predetermined arming threshold ([37]); 
triggering an output signal based on determining that the trigger is armed and that the periodic signal has satisfied a triggering threshold based on the predetermined triggering threshold signal ([37]); and 
providing the frequency signal based on the output signal ([37]).

Regarding claim 3, Yakobov discloses the method of claim 1, wherein determining the speed value based on the determined frequency signal comprises: determining a periodicity of the determined frequency signal (signals are periodic); and determining the speed value based on the determined periodicity (150, fig. 6B, [37]; step 206, fig. 8A).

Regarding claim 4, Yakobov discloses the method of claim 1, further comprising determining the predetermined arming threshold signal based on at least one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 5, Yakobov discloses the method of claim 1, further comprising: 
identifying a first state (signal 131, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying the predetermined arming threshold signal to a first predetermined fixed value based on the identified first state (step 226, fig. 8B); 
identifying a second state (signal 132, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying, based on the identified second state (step 228, fig. 8B), the predetermined arming threshold signal based on at least one of the determined speed value, the predetermined triggering threshold signal, a waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 6, Yakobov discloses the method of claim 1, further comprising determining the predetermined triggering threshold signal based on one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 7, Yakobov discloses the method of claim 1, further comprising: 
identifying a first state (from zero crossing to first signal 131, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying (step 226, fig. 8B)the predetermined triggering threshold signal to a first predetermined fixed value based on the identified first state; 
identifying a second state (from first signal 131 to second signal 132, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying (step 228, fig. 8B), based on the identified second state, the predetermined triggering threshold signal based on at least one of the determined speed value, the predetermined arming threshold signal, the waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 8, Yakobov discloses the method of claim 1, wherein the speed sensor is a variable reluctance sensor ([30]) configured to provide the periodic signal based on rotation of the turbine.

Regarding claim 9, Yakobov discloses a turbine engine controller apparatus comprising: 
a data processing apparatus (controller 400; [47]); 
a speed sensor (112, fig. 5A; [30]) input port configured to receive a periodic signal from a speed sensor; and 
a non-transitory memory storage ([36]) storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: 
receiving a predetermined arming threshold signal (130, 132, fig. 6c, [38]; step 202, fig. 8A); 
receiving a predetermined triggering threshold signal (zero-crossing threshold, [37]; step 202, fig. 8A); 
receiving a periodic signal (122, fig. 5A; [33]; step 204, fig. 8A) from a speed sensor (112, fig. 5A; [30]); 
determining a frequency signal (150, fig. 6B, [37]; step 206, fig. 8A) based on the periodic signal, the predetermined arming threshold signal, and the predetermined triggering threshold signal; 
determining a speed value based on the determined frequency signal (116, fig. 6B,C, [37]; step 208, fig. 8A; and 
controlling a speed of a turbine based on the determined speed value ( determined speed value is used for propeller speed governing; [59]]).
Regarding claim 10, Yakobov discloses the apparatus of claim 9, wherein determining the frequency signal comprises:
 monitoring the periodic signal (via controller, figs. 6B, C)); 
determining that the periodic signal has satisfied an arming threshold based on the predetermined arming threshold signal (signals 140A, B, C, figs. 6B,C; [37]); 
arming a trigger based on the determined satisfaction of the predetermined arming threshold ([37]); 
triggering an output signal based on determining that the trigger is armed and that the periodic signal has satisfied a triggering threshold based on the predetermined triggering threshold signal ([37]); and 
providing the frequency signal based on the output signal ([37]).

Regarding claim 11, Yakobov discloses the apparatus of claim 9, wherein determining the speed value based on the determined frequency signal comprises: determining a periodicity of the determined frequency signal (signals are periodic); and determining the speed value based on the determined periodicity (150, fig. 6B, [37]; step 206, fig. 8A).

Regarding claim 12, Yakobov discloses the apparatus of claim 9, the operations further comprising predetermined arming threshold signal based on at least one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 13, Yakobov discloses the apparatus of claim 9, the operations further comprising: 
identifying a first state (signal 131, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying the predetermined arming threshold signal to a first predetermined fixed value based on the identified first state (step 226, fig. 8B); 
identifying a second state (signal 132, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying, based on the identified second state (step 228, fig. 8B), the predetermined arming threshold signal based on at least one of the determined speed value, the predetermined triggering threshold signal, a waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 14, Yakobov discloses the apparatus of claim 9, the operations further comprising predetermined triggering threshold signal based on one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 15, Yakobov discloses the apparatus of claim 9, the operations further comprising: 
identifying a first state (from zero crossing to first signal 131, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying (step 226, fig. 8B)the predetermined triggering threshold signal to a first predetermined fixed value based on the identified first state; 
identifying a second state (from first signal 131 to second signal 132, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying (step 228, fig. 8B), based on the identified second state, the predetermined triggering threshold signal based on at least one of the determined speed value, the predetermined arming threshold signal, the waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 16, Yakobov discloses the apparatus of claim 9, wherein the speed sensor is a variable reluctance sensor ([30]), and the periodic signal is based on rotation of a turbine (speed sensor value).

Regarding claim 17, Yakobov discloses an engine system comprising: a turbine engine; 
a speed sensor (112, fig. 5A; [30]) configured to provide a periodic signal based on rotation of the turbine engine; and 
a turbine engine controller (controller 400) adapted to perform operations comprising: 
receiving a predetermined arming threshold signal (130, 132, fig. 6c, [38]; step 202, fig. 8A); 
receiving a predetermined triggering threshold signal (zero-crossing threshold, [37]; step 202, fig. 8A); 
receiving a periodic signal (122, fig. 5A; [33]; step 204, fig. 8A) from a speed sensor (112, fig. 5A; [30]); 
determining a frequency signal (150, fig. 6B, [37]; step 206, fig. 8A) based on the periodic signal, the predetermined arming threshold signal, and the predetermined triggering threshold signal; 
determining a speed value based on the determined frequency signal (116, fig. 6B,C, [37]; step 208, fig. 8A; and 
controlling a speed of a turbine based on the determined speed value ( determined speed value is used for propeller speed governing; [59]]).

Regarding claim 18, Yakobov discloses the system of claim 17, wherein determining the frequency signal comprises: 
monitoring the periodic signal (via controller, figs. 6B, C)); 
determining that the periodic signal has satisfied an arming threshold based on the predetermined arming threshold signal (signals 140A, B, C, figs. 6B,C; [37]); 
arming a trigger based on the determined satisfaction of the predetermined arming threshold ([37]); 
triggering an output signal based on determining that the trigger is armed and that the periodic signal has satisfied a triggering threshold based on the predetermined triggering threshold signal ([37]); and 
providing the frequency signal based on the output signal ([37]).


Regarding claim 19, Yakobov discloses the system of claim 17, wherein determining the speed value based on the determined frequency signal comprises: determining a periodicity of the determined frequency signal (signals are periodic); and determining the speed value based on the determined periodicity (150, fig. 6B, [37]; step 206, fig. 8A).

Regarding claim 20, Yakobov discloses the system of claim 17, the operations further comprising predetermined arming threshold signal based on at least one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 21, Yakobov discloses the system of claim 17, the operations further comprising: identifying a first state (signal 131, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying the predetermined arming threshold signal to a first predetermined fixed value based on the identified first state (step 226, fig. 8B); 
identifying a second state (signal 132, fig. 6C; [38]) based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying, based on the identified second state (step 228, fig. 8B), the predetermined arming threshold signal based on at least one of the determined speed value, the predetermined triggering threshold signal, a waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 22, Yakobov discloses the system of claim 17, the operations further comprising predetermined triggering threshold signal based on one of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), a fixed value, and one or more measured turbine operational values (modes of operation; [48]-[50]).

Regarding claim 23, Yakobov discloses the system of claim 17, the operations further comprising: 
identifying a first state (from zero crossing to first signal 131, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); 
modifying (step 226, fig. 8B)the predetermined triggering threshold signal to a first predetermined fixed value based on the identified first state; 
identifying a second state (from first signal 131 to second signal 132, fig. 6C; [38])  based on one or more of the determined speed value ([38]-[39]), the predetermined triggering threshold signal (fig. 6C), a waveform shape of the periodic signal (voltage of signal; [33], [36]), and one or more turbine operational values (modes of operation; [48]-[50]); and 
modifying (step 228, fig. 8B), based on the identified second state, the predetermined triggering threshold signal based on at least one of the determined speed value, the predetermined arming threshold signal, the waveform shape of the periodic signal, a second predetermined fixed value, and the one or more turbine operational values.

Regarding claim 24, Yakobov discloses the system of claim 17, wherein the speed sensor is a variable reluctance sensor ([30]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,227,937 to Bhattacharya et al.
US 8,771,147 to Yamada et al.
US 2018/0050816 to Yakobov et al.
2013/0328554 to Pigott et al.
US 2005/0122098 to Block et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746     

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746